PER CURIAM.
The defendant appeals a verdict in favor of the plaintiffs and raises three issues. We find no error in the court’s instruction on res ipsa loquitur or the court’s denial of the defendant’s motion for directed verdict. We also find no error in the court’s refusal to set off the settlement between the plaintiff and another defendant, which occurred prior to trial. See D’Angelo v. Fitzmaurice, 832 So.2d 135 (Fla. 2d DCA 2002) (failure to place the co-defendant’s fault before the jury negates any entitlement to a set-off).
AFFIRMED.
STONE, STEVENSON and MAY, JJ., concur.